DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 7-8, it is unclear how and where the drain is formed to provide first cathode for the lateral junction diode device, it is also unclear where and how the first cathode is formed, it is also unclear where the lateral junction diode device is formed, thus claim is indefinite.
	In claim 1, lines 9-10, it is unclear how and where the anode is formed to share with the LDMOS device, it is unclear what part of the LDMOS device is being shared with, thus claim is indefinite.
	In claim 1, lines 12-13, it is unclear how the isolation region is directly conductively connected to the gate, thus claim is indefinite.    

	In claim 8, lines 16-17, it is unclear how and where the anode is formed to share with the lateral junction diode device, it is unclear what part of the lateral junction diode device is being shared with, thus claim is indefinite.
          In claim 8, lines 20-21, it is unclear how the isolation region is directly connected to the gate, thus claim is indefinite.    
Allowable Subject Matter
Claims 14-19 are allowed.
Conclusion
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814